Per Curiam.
The applicant, Alvin Abby Kohne, in his petition for relief under the Uniform Post Conviction Procedure Act, alleged that (a) he was convicted on the uncorroborated testimony of an accomplice and on his past record of criminal offenses, (b) his court-appointed counsel was utterly inadequate, (c) he was denied the right to appeal by his counsel and by the trial court (he said he wrote a letter to the trial judge, which was never answered, asking for a new trial or, in the alternative, an ap*634peal), and (d) the evidence was insufficient to sustain his conviction.
At a hearing where he was represented by court-appointed counsel and at which he appeared and testified, Kohne pressed only two of the contentions made in his petition — conviction on the basis of his past record and inadequacy of counsel — and Judge Dorsey, before whom the matter came, after hearing testimony and argument of counsel, made findings of fact against him in both instances.

Application denied.